Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Argument
1.	This communication is in response to applicant's 05/18/2021 Amendment in the application of Meo et al. for the "TECHNIQUE FOR DYNAMIC DISCOVERY, UPDATE AND PROPAGATION OF MULTICAST STREAM CAPABILITIES IN A CAPABILITY -AWARE NETWORK" filed 05/30/2019.  This application is a Request for Continued Examination (RCE) under 37 C.F.R. 1.114 filed on 02/08/2021.  The amendment and response has been entered and made of record.  Claims 1-20 are pending in the present application. 

2.          Applicant’s remarks and argument to the rejected claims are insufficient to distinguish the claimed invention from the cited prior arts or overcome the rejection of said claims under 35 U.S.C. 103 as discussed below.  Applicant’s argument with respect to the pending claims have been fully considered, but they are not persuasive for at least the following reasons.

3.           In response to Applicant’s argument that the reference does not teach or reasonably suggest the functionality upon which the Examiner relies for the rejection.  The Examiner first emphasizes for the record that the claims employ a broader in scope than the Applicant’s disclosure in all aspects.  In addition, the Applicant has not argued any narrower interpretation of the claim limitations, nor amended the claims significantly enough to construe a narrower meaning to the limitations. Since the claims breadth allows multiple interpretations and meanings, which are broader than Applicant’s disclosure, the Examiner is required to interpret See MPEP 2111. In other words, the claims must be given their broadest reasonable interpretation consistent with the specification and the interpretation that those skilled in the art would reach. See In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000), In re Cortright, 165 F.3d 1353, 1359, 49 USPQ2d 1464, 1468 (Fed. Cir. 1999), and In re American Academy of Science Tech Center, 2004 WL 1067528 (Fed. Cir. May 13, 2004). Any term that is not clearly defined in the specification must be given its plain meaning as understood by one of ordinary skill in the art. See MPEP 2111.01. See also In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989), Sunrace Roots Enter. Co. v. SRAM Corp., 336 F.3d 1298, 1302, 67 USPQ2d 1438, 1441 (Fed. Cir. 2003), Brookhill-Wilk 1, LLC v. Intuitive Surgical, Inc., 334 F.3d 1294, 1298 67 USPQ2d 1132, 1136 (Fed. Cir. 2003).  The interpretation of the claims by their broadest reasonable interpretation reduces the possibility that, once the claims are issued, the claims are interpreted more broadly than justified. See In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). Also, limitations appearing in the specification but not recited in the claim are not read into the claim. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, the failure to significantly narrow definition or scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant intends broad interpretation be given to the claims. The Examiner has interpreted the claims in parallel to the Applicant in the response and reiterates the need for the Applicant to distinctly define the claimed invention.

4.      In response to Applicant’s argument that there is no suggestion to combine the references, i.e., Nagarajan et al. (US#10,476,793) in view of Wang et al. (US#10,659,344) and Menezes et In re Nomiya, 184 USPQ 607 (CCPA 1975).  However, there is no requirement that a motivation to make the modification be expressly articulated.  The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art.  In re McLaughlin, 170 USPQ 209 (CCPA 1971).   It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
Since no substantial amendments have been made and the Applicant’s arguments are not persuasive, the claims are drawn to the same invention and the text of the prior art rejection can be found in the previous Office Action.  Therefore, the Examiner maintains that the references cited and applied in the last office actions for the rejection of the claims are maintained in this office action.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
 4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.        This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1-3, 5-6, 8, 10-15, 17-18, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nagarajan et al. (US#10,476,793) in view of Wang et al. (US#10,659,344) and further in view of Menezes et al. (US#10,171,345). 
 	Regarding claim 1, the references disclose a method for forming multicast flows through the network, in accordance with the essential features of the claim. Nagarajan et al. (US#10,476,793) discloses a method comprising: coupling, by at least one processor, an endpoint to a first hop router in a network environment (see Fig. 5; Control unit 82); discovering, by the first hop router, multicast flow characteristics information associated with the endpoint (see Fig. 1; Col. 1, line 61 to Col. 2, line 19 & Col. 4, lines 21-38: PIM First Hop Router device communicatively coupled to at least one source device); propagating, by the first hop router via a flooding mechanism (PIM flooding mechanism and source discovery PFM-SD – IETF RFC 8364: Col. 1, line 61 to Col. 2, line 19 & Col. 4, lines 21-38), the multicast flow characteristics information of the endpoint to additional network nodes in the network Fig. 12; Col. 36, line 6 to Col. 38, line 15: PIM control messages, including join requests and prune requests, to propagate requests to join or leave a multicast group from receivers - RFC 4601.  As seen in Fig. 1, in which the discovered flow is propagated to all the other aggregated routers); wherein a set of the additional network nodes adds one or more multicast configurations in response to receiving the propagated multicast flow characteristics information of the endpoint (see Figs. 10, 11; Col. 31, line 43 to Col. 35, line 67: multiple multicast stream data elements); and forming, by the first hop router and at least a portion of the set of the additional network nodes, one or more multicast flows associated with the endpoint through the network environment, wherein the one or more multicast flows are formed based on the multicast flow characteristic information associated with the endpoint (Fig. 1; Col. 1, line 61 to Col. 2, line 19 & Col. 4, lines 21-38). 
Although Nagarajan references does not disclose expressly the multicast flow characteristics information.  However, Nagarajan teaches a source-active register message that specifies a source address and an identifier (e.g., a group address), routing information that are collectively associated with a multicast stream (Fig. 1; Col. 9, lines 7-46).  In the same field of endeavor, Wang et al. (US#10,659,344) teaches in the multicast flow information that include one or more of multicast source information, multicast group information, or information configured to identify the feature of the multicast flow (Col. 2, lines 26-36).  Furthermore, Menezes et al. (US#10,171,345) teaches in Figs 1-5 block diagrams illustrated the scenario for mapping different routing paths, in which the routing DB 130 is further augmented with path capability and performance data from the core network 106, such as indications of data flow capabilities and data flow quality across the core routers 110. For instance, individual routing 
Regarding claim 2, the reference further teaches wherein the multicast flow characteristics information is propagated from the first hop router to the additional network nodes in the network environment (Wang et al.: Fig. 13; Col. 19, lines 36-64: multicast flow characteristics including at least a per flow capability of the endpoint). 
Regarding claim 3, the reference further teaches wherein the multicast flow characteristics information is discovered by the first hop router in response to the endpoint being coupled to the first hop router in the network environment (Wang et al.: Fig. 8; Col. 13, lines 46 to Col. 14, line 25).
Regarding claims 5-6, the reference further teaches wherein the first hop router is configured to discover the multicast flow characteristics information from the endpoint using a link layer discovery protocol (Nagarajan et al.: Fig. 1; Col. 1, line 61 to Col. 2, line 19 & Col. 4, lines 21-38).
Regarding claim 8, the reference further teaches wherein the multicast flow characteristics information is propagated from the first hop router to the additional network nodes in the network environment using a PIM flooding and source discovery (PFM-SD) mechanism (Nagarajan et al.: Col. 3, line 56 to Col. 4, line 38 & Wang et al.: Fig. 13; Col. 19, lines 36-64).
Regarding claim 10, the reference further teaches wherein the additional network nodes in the network environment are configured to add one or more multicast configurations corresponding to the multicast flow information in response to receiving the multicast flow Nagarajan et al.: Col. 3, line 56 to Col. 4, line 38 & Wang et al.: Fig. 13; Col. 19, lines 36-64).
Regarding claim 11, the reference further teaches wherein one or a plurality of first network nodes of the additional network nodes adjacent to the first hop router in the network environment are configured to receive the multicast flow characteristics information directly from the first hop router according to the PFM-SD mechanism (Nagarajan et al.: Col. 3, line 56 to Col. 4, line 38 & Wang et al.: Fig. 13; Col. 19, lines 36-64).
Regarding claim 12, the reference further teaches wherein the one or the plurality of the first network nodes of the additional network nodes are configured to forward the multicast flow characteristics information to one or a plurality of second network nodes of the additional network nodes adjacent to the one or a plurality of the first network nodes according to the PFM-SD mechanism (Nagarajan et al.: Col. 3, line 56 to Col. 4, line 38 & Wang et al.: Fig. 13; Col. 19, lines 36-64).
Regarding claim 13, the reference further teaches wherein both the one or the plurality of the first network nodes and the one or the plurality of the second network nodes are configured to selectively form the one or more multicast flow associated with the endpoint based on the multicast flow characteristics information received according to the PFM-SD mechanism (Nagarajan et al.: Col. 3, line 56 to Col. 4, line 38 & Wang et al.: Fig. 13; Col. 19, lines 36-64).
Regarding claim 14, the reference further teaches wherein updating the multicast flow characteristics information of the endpoint; and propagating the updated multicast flow characteristics information to the additional network nodes in the network environment using the PFM-SD mechanism (Nagarajan et al.: Col. 3, line 56 to Col. 4, line 38 & Wang et al.: Fig. 13; Col. 19, lines 36-64) . 

Regarding claim 20, this claim differs from claims Nagarajan et al. (US#10,476,793) in view of Wang et al. (US#10,659,344) and further in view of Menezes et al. (US#10,171,345) in that the claims recited a computer program product for performing the same basis of steps and apparatus of the prior arts as discussed in the rejection of claims 1 above.  It would have been obvious to a person of ordinary skill in the art to implement a computer program product in Nagarajan in view of Wang and Menezes for performing the steps and apparatus as recited in the claims with the motivation being to provide the efficient enhancement for forming multicast flows through the network, and easy to maintenance, upgrade.	 	
One skilled in the art would have recognized the need for effectively and efficiently providing multicast flows through the network, and would have applied Menezes’s Techniques for routing communication sessions across a network utilizing  flow capability, and Wang’s generating forwarding information of a bit indexed explicit replication (BIER) network into Nagarajan’s transmission of multicast stream data over the networks.  Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to apply Menezes’s routing communication sessions, and Wang’s information transmission method, apparatus and system into Nagarajan’s multicast flow overlay using registration over a reliable transport with the motivation being to provide a method and system for discovery, update and propagation of multicast stream capabilities in a capability-aware network.


Allowable Subject Matter
8.	Claims 4, 7, 9, 16, 19 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.        The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein the multicast flow characteristics information associated with the endpoint includes one or a combination of an amount of data in a multicast flow associated with the endpoint, an indication of whether the endpoint is either or both a receiver and a source of the multicast flow associated with the endpoint, a multicast group address of the multicast flow associated with the endpoint, bandwidth requirements of the multicast flow associated with the endpoint, a differentiated services code point of the multicast flow associated with the endpoint, priority information of the multicast flow associated with the endpoint, and a bundle index of one or more flows bundled with the multicast flow associated with the endpoint, as specifically recited in the claims.  
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.
11.        Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the 
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.
Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1,75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description 
"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "  

12.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION THIS ACTION IS MADE FINAL.  See MPEP ' 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
              A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
13.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00 to 3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Gregory Sefcheck, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  

	
14.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
June 04, 2021
/MAN U PHAN/Primary Examiner, Art Unit 2477